Citation Nr: 1735821	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-28 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple myeloma, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In March 2016 the Board remanded the claim for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required of the claim for service connection for multiple myeloma. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The RO did not provide the Veteran with a VA medical examination for this claim. This is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

The Veteran has a current diagnosis of multiple myeloma. The Veteran has asserted that the area where he served in Korea had been sprayed with chemicals because the vegetation was all knee high and dead. See Veteran's March 2014 statement. He has also submitted a June 2012 private medical opinion from Dr. F.C. stating that the Veteran's multiple myeloma is the result of his exposure to herbicide agents. Additionally, the Veteran has submitted several excerpts and abstracts of medical publications stating that there is a connection between exposure to dioxins and multiple myeloma. Therefore, a VA medical examination is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a medical doctor to address the nature and likely etiology of the Veteran's multiple myeloma. The examiner must review the claims file and should note that review in the report. A detailed rationale should be provided for all opinions. The examiner must address Dr. F.C.'s opinion and the medical literature submitted by the Veteran with a VBMS receipt date of December 9, 2013 in rendering his/her opinion. 

The examiner should offer the following opinion: Is it at least as likely as not (50 percent or greater probability) that the Veteran's multiple myeloma was incurred in service or is related to any incident of service, including the Veteran's claimed direct exposure to herbicide-sprayed plants?

2. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




